Matter of Aron H. (Joel H.) (2016 NY Slip Op 00189)





Matter of Aron H. (Joel H.)


2016 NY Slip Op 00189


Decided on January 13, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 13, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
JEFFREY A. COHEN
HECTOR D. LASALLE, JJ.


2013-10676
2013-10680
 (Docket Nos. N-30546-10, N-30547-10, N-30548-10)

[*1]In the Matter of Aron H. (Anonymous). Administration for Children's Services, respondent;
andJoel H. (Anonymous), appellant. (Proceeding No. 1)In the Matter of Chaim H. (Anonymous). Administration for Children's Services, respondent;Joel H. (Anonymous), appellant. (Proceeding No. 2)In the Matter of Eliazer H. (Anonymous). Administration for Children's Services, respondent;Joel H. (Anonymous), appellant. (Proceeding No. 3)


The Schwarz Firm PLLC, New York, NY (Simon Schwarz of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Richard Dearing and Scott Shorr of counsel), for respondent.
Seymour W. James, Jr., New York, NY (Tamara Steckler and Diane Pazar of counsel), attorney for the children.

DECISION & ORDER
Appeals from (1) an order of fact-finding of the Family Court, Kings County (Amanda E. White, J.), dated March 7, 2013, and (2) an order of disposition of that court dated September 12, 2013. The order of fact-finding, after a hearing, found that the father neglected the child Chaim H. and derivatively neglected the children Eliazer H. and Aron H. The order of disposition, insofar as appealed from, upon the order of fact-finding, released the subject children to the custody of their mother.
ORDERED that the appeal from the order of fact-finding is dismissed, without costs or disbursements, as the order of fact-finding was superseded by the order of disposition and is brought up for review on the appeal from the order of disposition; and it is further,
ORDERED that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
In October 2010, the Administration for Children's Services filed neglect petitions [*2]alleging that the father had neglected his three children by engaging in acts of domestic violence against their mother in the presence of the children. After a fact-finding hearing, the Family Court found that the father had neglected the child Chaim H. and derivatively neglected the children Eliazer H. and Aron H.
Contrary to the father's contention, a preponderance of the credible evidence at the fact-finding hearing established that he neglected the child Chaim H. on September 27, 2010, by engaging in acts of domestic violence against Chaim H.'s mother in his presence that impaired, or created an imminent danger of impairing, Chaim H.'s physical, mental, or emotional condition (see Matter of Crystal A. [Chigozirim C.A.], 132 AD3d 756; Matter of Kayla F. [Kevin F.], 130 AD3d 724, 725-726; Matter of Amelia V.M.B. [Davidson B.], 107 AD3d 980). The Family Court's credibility determinations are supported by the record and will not be disturbed (see Matter of Kayla F. [Kevin F.], 130 AD3d at 725).
Similarly, the record supports the Family Court's determination that Eliazer H. and Aron H. were derivatively neglected
The father's remaining contention is without merit.
MASTRO, J.P., LEVENTHAL, COHEN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court